EXHIBIT 10.28


TRUECAR, INC.
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of February 28,
2017 (the “Effective Date”) by and between TrueCar, Inc. (the “Company”), and
Michael Darrow (“Executive” and, together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company wishes to retain the services of Executive and Executive
wishes to be employed by the Company on the terms and subject to the conditions
set forth in this Agreement.


NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:


1.Duties and Obligations.


(a)Duties and Scope of Employment. As of March 1, 2017 (the “Start Date”),
Executive will serve as Executive Vice President, OEM Development of the Company
reporting directly to the Company’s Chief Executive Officer (the “CEO”).
Executive will have the authority generally allowed to persons discharging the
duties of such position. Executive will render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as will reasonably be assigned to him by the CEO. The period
of Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”


(b)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the Employment Term for
any direct or indirect remuneration without the prior approval of the CEO or the
Company’s Board of Directors (the “Board”), and Executive will not engage in any
other activities that conflict with Executive’s obligations to the Company.


2.At-Will Employment. Subject to the terms hereof, Executive’s employment with
the Company will be “at-will” employment and may be terminated by the Company at
any time with or without cause or with or without notice. However, as described
in this Agreement, Executive may be entitled to severance benefits depending
upon the circumstances of Executive’s termination of employment.


3.Compensation.


(a)Base Salary. During the Employment Term, the Company will pay Executive an
annual base salary of $400,000 as compensation for his services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s Base Salary will be subject to review and adjustments
will be made based upon the Company’s normal performance review practices.


(b)Bonus. Executive will be eligible to receive a discretionary bonus targeted
annually at 50% of Executive’s then-current Base Salary (the “Bonus”). Any Bonus
may be based on a variety of metrics including Executive’s performance and the
Company’s performance, and will be paid in the Company’s sole discretion.
Because a primary objective of the discretionary Bonus is employee retention,
Executive will only be eligible to earn a Bonus if Executive remains employed by
the Company in good standing on the date that the Bonus is paid. The
discretionary Bonus, if awarded, is generally paid, less the usual, required
withholding, in quarterly installments and generally paid to employees during
the quarter immediately following the end of the performance period to which the
bonus relates, and in all cases, not later than March 15th of the year after the
year to which the bonus relates. All or a portion of the




--------------------------------------------------------------------------------





Bonus may, at the discretion of the Company, instead of quarterly installments
be paid in the form of “spot” or periodic bonuses that may be paid throughout
the year or in such other form as the Company determines. Any discretionary
Bonus Executive receives for Q1 of 2017 will reflect a pro-ration based on
Executive’s Start Date. The Company’s bonus program is subject to change at the
Company’s discretion. In addition, the Company may, in their discretion, grant
additional discretionary bonus amounts to Executive.


(c)Equity.


(i)Initial Stock Option. At the first meeting of the Compensation Committee of
the Board (the “Compensation Committee”) following the Start Date, the Company
will recommend that Executive be granted a stock option to purchase 200,000
shares of the Company’s common stock with an exercise price no less than 100% of
the per share fair market value of the Company’s common stock on the date of
grant (the “Option”). The Company will recommend that, subject to the
accelerated vesting provisions set forth herein, the shares subject to the
Option be scheduled to vest in forty-eight (48) approximately equal monthly
installments, subject to Executive’s continued service with the Company through
each vesting date, with the first vesting date occurring on the one (1)-month
anniversary of Executive’s ninety-first (91st) day of employment with the
Company. The Option will be subject to the terms, definitions and provisions of
the Company’s 2014 Equity Incentive Plan and a stock option agreement by and
between Executive and the Company, which will control the Option grant, and both
of which documents are incorporated herein by reference.


(ii)Initial RSU Award. At the first Compensation Committee meeting following the
Start Date, the Company will recommend that Executive be granted 100,000
restricted stock units (the “RSUs”). The Company will recommend that the RSUs
have a vesting commencement date of the fifteenth (15th) day of the third (3rd)
month after the Start Date and will vest in approximately equal quarterly
amounts over sixteen (16) quarters, subject to Executive’s continued service
with the Company through each vesting date, with the first vesting date
occurring on the three (3)-month anniversary of the vesting commencement date.
All RSUs will be subject to terms and conditions of the Company’s 2014 Equity
Incentive Plan and restricted stock unit agreement provided by the Company,
which will control the RSU grant, and both of which documents are incorporated
herein by reference.


(iii)Executive will be eligible to receive additional awards of stock options,
restricted stock, restricted stock units or other equity awards pursuant to any
plans or arrangements the Company may have in effect from time to time. The
Board or the Compensation Committee will determine in its discretion whether
Executive will be granted any such equity awards and the terms of any such award
in accordance with the terms of any applicable plan or arrangement that may be
in effect from time to time.


4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in executive benefit plans and programs of the Company (including
vacation and/or paid- time off), maintained by the Company for the benefit of
its employees, if any, on the same terms and conditions as other
similarly-situated employees to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate in such plans or programs, subject to the rules and regulations
applicable thereto. Executive will be provided with additional information about
those benefits upon or shortly following Executive’s Start Date. The Company
reserves the right to modify employee compensation and cancel or change the
benefit plans and programs it offers to its employees at any time in its
discretion.


5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.


6.Severance Benefits.


(a)Termination without Cause or Resignation for Good Reason Prior to a Change in
Control. If the Company terminates Executive’s employment with the Company for a
reason other than Cause (and not by reason of Executive’s death or Disability),
or Executive resigns from employment with the Company for Good Reason, and


2

--------------------------------------------------------------------------------





in each case, such termination occurs prior to a Change in Control, then subject
to Section 8 of this Agreement, Executive will receive as severance from the
Company: (i) continuing payments of Executive’s Base Salary as in effect on the
date of Executive’s termination, payable in accordance with the Company’s
standard payroll procedures during the Severance Period; (ii) the immediate
vesting of each of Executive’s then- outstanding Equity Awards as to the number
of shares subject to each such Equity Award that otherwise would have vested had
he remained an employee of the Company through the twelve (12)- month
anniversary of Executive’s termination of employment; and (iii) subject to
Section 6(d) below, the Company will either, at the Company’s election,
reimburse Executive for the payments Executive makes, or pay directly to the
insurance provider the premiums, for medical, vision and dental coverage for
Executive and Executive’s eligible dependents under Title X of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended or comparable state law
(“COBRA”) during the Severance Period or until Executive has secured other
employment that provides group health insurance coverage, whichever occurs first
provided Executive timely elects COBRA coverage, remains eligible for COBRA
continuation coverage and, with respect to reimbursements, pays for COBRA
coverage. With respect to Equity Awards granted on or after the Start Date, the
same vesting acceleration provisions provided in the prior sentence will apply
to such Equity Awards except to the extent provided in the applicable equity
award agreement by explicit reference to this Agreement or to a later employment
or other agreement providing for similar vesting acceleration provisions.
Executive agrees and acknowledges that the terms of this Agreement may restrict
the Company’s ability to make future modifications, including but not limited to
the vesting schedule and/or payment timing, to Executive’s restricted stock
units, performance shares and performance units without risking a violation of
Section 409A (as defined below).


(b)Termination due to Death or Disability. If Executive’s employment with the
Company terminates due to Executive’s death or Disability, regardless of whether
before, on or after a Change in Control, then subject to Section 8 of this
Agreement, Executive or, if applicable, his estate (in which case references to
“Executive” in this Section 6(b) and in Section 6(d) will be deemed to refer to
Executive’s estate) will receive as severance from the Company: (i) the
immediate vesting as to 100% of each of Executive’s then-outstanding Equity
Awards; and (ii) subject to Section 6(d) below, the Company will reimburse
Executive for the payments Executive makes for medical, vision and dental
coverage under COBRA during the Severance Period, provided Executive timely
elects and pays for COBRA coverage and remains eligible for COBRA continuation
coverage. With respect to Equity Awards granted on or after the Effective Date,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a later
employment or other agreement providing for similar vesting acceleration
provisions.


(c)Termination Without Cause or Resignation for Good Reason on or after a Change
in Control. If the Company terminates Executive’s employment with the Company
for a reason other than Cause (and not by reason of Executive’s death or
Disability), or Executive resigns from employment with the Company for Good
Reason, and in each case, such termination occurs upon or after a Change in
Control, then subject to Section 8 of this Agreement, Executive will receive as
severance from the Company: (i) continuing payments of Executive’s Base Salary
as in effect on the date of Executive’s termination, payable in accordance with
the Company’s standard payroll procedures during the Severance Period; (ii) the
immediate vesting as to 100% of each of Executive’s outstanding Equity Awards
that both are outstanding as of the date of the termination of Executive’s
employment and were granted at least ninety (90) days prior to the applicable
Change in Control; and (iii) subject to Section 6(d) below, the Company will
reimburse Executive for the payments Executive makes for medical, vision and
dental coverage under COBRA during the Severance Period or until Executive has
secured other employment that provides group health insurance coverage,
whichever occurs first, provided Executive timely elects and pays for COBRA
coverage and remains eligible for COBRA continuation coverage. With respect to
Equity Awards granted on or after the Effective Date, the same vesting
acceleration provisions provided in the prior sentence will apply to such Equity
Awards except to the extent provided in the applicable equity award agreement by
explicit reference to this Agreement or to a later employment or other agreement
providing for similar vesting acceleration provisions.


(d)COBRA Benefits. Any COBRA reimbursements under this Agreement will be made by
the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for COBRA coverage. However, if the Company
determines in its sole discretion that it cannot, without potentially violating
applicable law (including, without limitation,


3

--------------------------------------------------------------------------------





Section 2716 of the Public Health Service Act), provide any COBRA reimbursements
or direct payments of COBRA premiums under this Agreement (either, the “COBRA
Benefits”) that otherwise would be due to Executive under this Section 6, the
Company will not provide, and Executive will not be entitled to, any payments in
lieu of any such COBRA Benefits to which Executive is entitled under Section
6(b), but the Company will, in lieu of any such COBRA Benefits to which
Executive is entitled under Section 6(a) or Section 6(c) of this Agreement,
provide to Executive a taxable monthly payment (“Healthcare Premium Payment”) in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue his group health coverage at coverage levels in effect
immediately prior to Executive’s termination (which amount will be based on the
premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage. At the same
time each monthly Healthcare Premium Payment (if any is due) is paid to
Executive, the Company also will provide Executive with a gross-up amount,
determined by the Company, necessary to pay federal and state income and
employment taxes incurred by Executive with respect to such Healthcare Premium
Payment (with such gross-up to be calculated by the Company based on the
withholding rates the Company has in effect for Executive at the time the
Healthcare Premium Payment is paid to Executive). Any Healthcare Premium
Payments and any related gross-up payments will cease to be provided when, and
under the same terms and conditions, COBRA Benefits would have ceased under this
Section 6. For the avoidance of doubt, the taxable payments in lieu of COBRA
Benefits may be used for any purpose, including, but not limited to,
continuation coverage under COBRA, and will be subject to all applicable
withholdings. Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by the preceding sentence without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Executive will not receive such payment or any further COBRA Benefits.


(e)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
and other than due to Executive’s death or Disability), or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits (including continued vesting) except for those (if any) as may then be
established under the Company’s then-existing severance and benefits plans and
practices or pursuant to other then-effective written agreements with the
Company that have not been superseded by this Agreement.


(f)Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 6 of this Agreement, the provisions of Section 6 are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 6 of this Agreement.


7.Change in Control Benefits. In the event of a Change in Control that occurs
while Executive remains an employee of the Company, if Executive remains
employed with the Company (or any successor of the Company or subsidiary
thereof) as of the first day immediately following the twelve (12)-month
anniversary of the Closing of the Change in Control (such day, the “Post-CIC
Anniversary Date”), then 100% of any Equity Awards that both are outstanding as
of the Post-CIC Anniversary Date and were granted to Executive at least ninety
(90) days prior to the applicable Change in Control will vest and become fully
exercisable (to the extent applicable) at such time.
With respect to Equity Awards granted on or after the Effective Date, but
granted prior to the Closing, the same vesting acceleration provisions provided
in the prior sentence will apply to such Equity Awards except to the extent
provided in the applicable equity award agreement by explicit reference to this
Agreement or to a later employment or other agreement providing for similar
vesting acceleration provisions.


8.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The payment of any severance set
forth in Section 6(a), Section 6(b), Section 6(c) and Section 6(d) above is
contingent upon Executive signing and not revoking a release of claims agreement
with the Company (which may include an agreement not to disparage the Company,


4

--------------------------------------------------------------------------------





non-solicit provisions and other standard terms and conditions) in a form
reasonably acceptable to the Company (the “Release”) upon or following
Executive’s separation from service and such Release becoming effective no later
than sixty (60) days following Executive’s separation from service (such
deadline, the “Release Deadline”). If the Release does not become effective by
the Release Deadline, Executive will forfeit any rights to severance under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective. Any severance payments and
benefits under this Agreement will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(b)(ii); provided, however, that any acceleration of vesting of options and
restricted stock will be provided on the Release effectiveness date. Except as
required by Section 8(b)(ii), any payments and benefits that would have been
made to Executive during the sixty (60)-day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments will be made as provided in this Agreement.
In no event will Executive have discretion to determine the taxable year of
payment of any severance payments or benefits.


(b)Section 409A.


(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments, if any, payable to Executive pursuant to this Agreement will be
payable until Executive has a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the final regulations and official guidance thereunder (“Section 409A”).
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.


(ii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 8(b)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(iii)Any severance payment that satisfies the requirements of the “short- term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
will not constitute Deferred Payments for purposes herein. Any amount paid under
this Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments for purposes herein. Any payments or benefits
due under Section 6 of this Agreement will be paid as provided under this
Agreement, but in no event later than the last day of the second taxable year of
Executive following Executive’s taxable year in which Executive’s separation
from service from the Company occurs.


(iv)For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (x) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


(v)The foregoing provisions are intended to comply with or be exempt from the


5

--------------------------------------------------------------------------------





requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to so comply or be exempt. In no event will the Company reimburse Executive for
any taxes that may be imposed on Executive as a result of Section 409A.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.


(c)Confidential Information Agreement/Non-Solicitation. Executive’s receipt of
any payments or benefits under Section 6 will be subject to Executive continuing
to comply with: (i) the terms of the Confidential Information Agreement (as
defined in Section 11); (ii) the non- solicitation provisions contained in
Section 15; and (iii) the provisions of this Agreement. In the event Executive
breaches the provisions of this Section 8(c), all continuing payments and
benefits to which Executive may otherwise be entitled to pursuant to Section 6
will immediately cease.


(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


9.Limitation on Payments. In the event that the severance or change in
control-related or other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments or
benefits will be either:


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related or other benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. If a reduction in severance and other benefits constituting “parachute
payments” is necessary so that benefits are delivered to a lesser extent,
reduction will occur in the following order: (i)reduction of cash payments,
which will occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (ii) reduction of acceleration
of vesting of equity awards, which will occur in the reverse order of the date
of grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first); and (iii) reduction of other benefits paid
or provided to the Executive, which will occur in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such excise tax will be the first benefit to be reduced. If
more than one equity award was made to the Executive on the same date of grant,
all such awards will have their acceleration of vesting reduced pro rata. In no
event will Executive have any discretion with respect to the ordering of payment
reductions.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9.




6

--------------------------------------------------------------------------------





10.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s failure
to perform his assigned duties responsibilities as an employee (other than a
failure resulting from Executive’s Disability) after written notice thereof from
the Company describing Executive’s failure to perform such duties or
responsibilities; (ii) Executive engaging in any act of dishonesty, fraud or
misrepresentation with respect to the Company; (iii) Executive’s violation of
any federal or state law or regulation applicable to the business of the Company
or its affiliates; (iv) Executive’s breach of any confidentiality agreement or
invention assignment agreement (including, but not limited to, the Confidential
Information Agreement) between Executive and the Company (or any affiliate of
the Company); or (v) Executive being convicted of, or entering a plea of nolo
contendere to, any crime. For purposes of clarity, Executive’s termination of
employment due to death or Disability is not, by itself, deemed to be a
termination by the Company other than for Cause or a resignation for Good
Reason.


(b)Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following:


(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with stock held by such Person, constitutes more than 50% of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (i), the acquisition of additional stock by any one Person,
who is considered to own more than 50% of the total voting power of the stock of
the Company will not be considered a Change in Control and, provided, further;
that the Board may, in its reasonable judgment, determine that any change in the
ownership of the stock of the Company as a result of a financing of the Company
or otherwise, in the determination of the Board, for fundraising purposes, in
each case that is approved by the Board prior to such change in ownership also
will not be considered a Change in Control; or


(ii)[RESERVED]; or


(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3) and, provided, further; that the Board
may determine that certain asset transfers that should not, in the reasonable
judgment of the Board (as constituted immediately prior to such asset
transfers), be considered to be a “Change in Control” due to extenuating factors
such as, for example, a determination being made to continue its business using
only a certain subset of its assets rendering the remainder obsolete or
retention of the proceeds from such sale by the Company for subsequent business
use. For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.


Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.


7

--------------------------------------------------------------------------------







Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(c)Closing. For purposes of this Agreement, “Closing” means the closing of the
first transaction constituting a Change in Control that occurs on or following
the Start Date.


(d)Deferred Payments. For purposes of this Agreement, “Deferred Payments” means
any severance pay or benefits to be paid or provided to Executive (or
Executive’s estate or beneficiaries) pursuant to this Agreement and any other
severance payments or separation benefits to be paid or provided to Executive
(or Executive’s estate or beneficiaries), that in each case, when considered
together, are considered deferred compensation under Section 409A.


(e)Disability. For purposes of this Agreement, “Disability” means Executive (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Company employees.


(f)Equity Awards. For purposes of this Agreement, “Equity Awards” means any of
Executive’s stock options to purchase shares of the Company’s common stock,
restricted shares of the Company’s common stock (including unvested shares
Executive has purchased through an early exercise of a stock option grant),
stock appreciation rights, restricted stock units, performance shares,
performance units and any other equity compensation awards granted by the
Company or any successor of the Company.


(g)Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s consent: (i) a material reduction in Executive’s
Base Salary which reduction is not applicable to a majority of the Company’s
senior management, excluding the substitution of substantially equivalent
compensation and benefits; (ii) a material reduction of Executive’s authority,
duties or responsibilities, unless Executive is provided with a comparable
position; provided, however, that a reduction in authority, duties, or
responsibilities primarily by virtue of the Company being acquired and made part
of a larger entity whether as a subsidiary, business unit or otherwise (as, for
example, when the Chief Executive Officer of the Company remains as such
following an acquisition where the Company becomes a wholly owned subsidiary of
the acquirer, but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; or (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of fifty (50) miles or less from Executive’s then
present location or to Executive’s home as his primary work location will not be
considered a material change in geographic location. In order for an event to
qualify as Good Reason, Executive must not terminate employment with the Company
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice, and such
grounds must not have been cured during such time. Any resignation for Good
Reason must occur within two (2) years of the initial existence of the acts or
omissions constituting the grounds for “Good Reason”.


(h)Severance Period. For purposes of this Agreement, “Severance Period” means
the period of time commencing immediately after Executive’s separation of
service from the Company through the date that is six (6) months following such
separation date, plus an additional two (2) months for every fully completed
Year of Service; provided, however, that in all cases the Severance Period will
end no later than on the twelve (12)-month anniversary of the date of
Executive’s termination of employment.




8

--------------------------------------------------------------------------------





(i)Year of Service. For purposes of this Agreement, “Year of Service” means the
twelve (12)-month period measured from Executive’s Start Date.


11.Confidential Information. As a condition to employment, Executive will enter
into the Company’s standard At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement (the “Confidential Information
Agreement”) upon or prior to commencing employment hereunder. This Agreement
requires, among other provisions, Executive’s assignment of intellectual
property rights to any invention made during Executive’s employment at the
Company and non-disclosure of proprietary information.


12.Identity Verification and Employment Authorization. Pursuant to the
Immigration Reform and Control Act, the Company is required to verify the
identity and employment authorization of all new hires. To comply with this
legal obligation, the Company must complete an Employment Eligibility
Verification Form I-9 within three (3) days of Executive’s Start Date or the
Company’s employment relationship with Executive may be terminated. Information
about what Executive will need to bring to work to complete this form will be
provided to Executive as soon as possible following Executive’s execution and
return of this Agreement.


13.Reference and Background Checks. This offer of employment with the Company is
contingent upon the Company’s satisfactory completion of reference and
background checks, proof of Executive’s authorization to work in the United
States and Executive’s execution of the provided Confidential Information
Agreement.


14.No Conflicting Obligations. Executive confirms that Executive is not under
any existing obligations that may impact Executive’s eligibility to be employed
by the Company or limit the manner in which Executive may be employed. Executive
agrees not to bring any third-party confidential information to the Company,
including that of Executive’s former employer, and that Executive will not in
any way utilize any such information in performing Executive’s duties for the
Company.


15.Non-Solicitation. Until the date one (1)-year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to solicit, recruit,
or encourage any employee of the Company (or any parent or subsidiary of the
Company) to leave his employment either for Executive or for any other entity or
person. Executive represents that he (i) is familiar with the foregoing covenant
not to solicit, and (ii) is fully aware of his obligations hereunder, including,
without limitation, the reasonableness of the length of time, scope and
geographic coverage of these covenants.


16.Successors.


(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 16(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


17.Notices.


(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him


9

--------------------------------------------------------------------------------





at the home address which he most recently communicated to the Company in
writing. In the case of the Company, mailed notices will be addressed to its
corporate headquarters, and all notices will be directed to the Chief Executive
Officer of the Company.


(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 17(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.


18.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.


19.Integration. This Agreement represents the entire agreement and understanding
between the Parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, but this Agreement does not
supersede any applicable Company policy with respect to the treatment of Company
equity awards upon death or disability. This Agreement may be modified only by
agreement of the Parties by a written instrument executed by the Parties that is
designated as an amendment to this Agreement.


20.Waiver of Breach. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). The waiver of a breach of any term or provision of this Agreement
will not operate as or be construed to be a waiver of any other previous or
subsequent breach of this Agreement.


21.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


22.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


23.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).


24.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, including that Executive is waiving his right to a
jury trial, and is knowingly and voluntarily entering into this Agreement.


25.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


26.Deadline for Execution. The offer under this Agreement will expire at the
close of business on March 1, 2017, if the Company has not received Executive’s
signed Agreement and Confidential Information Agreement by that date.


[Remainder of Page Intentionally Left Blank]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
COMPANY:
 
TRUECAR, INC.
 
By:
/s/ Chip Perry
Title:
CEO

EXECUTIVE:
 
 
/s/ Michael Darrow
 
MICHAEL DARROW







[SIGNATURE PAGE TO MICHAEL DARROW EMPLOYMENT AGREEMENT]